DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 4, filed 07/17/2022, with respect to the rejection of Claims 1 and 3 under 35 U.S.C. § 101 have been fully considered and the amendments are persuasive. The rejection of Claims 1 and 3 under 35 U.S.C. § 101 has been withdrawn. 
Applicant’s arguments, see page 4, filed 07/17/2022, with respect to the rejection of Claims 1 and 3 under 35 U.S.C. § 103 have been fully considered and the amendments are persuasive. The rejection of Claims 1 and 3 under 35 U.S.C. § 103 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Michael Catania on 08/04/2022, and again in an email on 08/18/2022.
The application has been amended as follows: 
1. A method for determining if a first section of a biological time series is comparable to a second section of a biological time series, the method comprising: 
selecting, at a processor, a first section of a biological time series based on a plurality of digital signals generated from a source; 
establishing, at the processor, the first section as a baseline section, wherein the processor comprises a computer readable medium and an empirical null hypothesis engine that outputs an empirical null hypothesis;
selecting, at the processor, a second section of the biological time series for measurement;
calibrating and validating a raw score processed through filters and neural network algorithms, wherein said calibrating and validating is based on the empirical null hypothesis, to provide a probability score of an event for the biological time series; 
determining, at the processor, a similarity of the second section to the baseline section using the empirical null hypothesis in an empirical examination of data for a subset of the biological time series to validate the probability score of an event for the biological time series; and
generating, at a processor, a Z-score expressing a difference from a baseline that is displayed in a time series on a display device to show how a derived value is varying from the baseline over time, wherein the display device is at least one of a mobile phone, a PDA, a computer, or a TV screen.
 
3. An EEG system, the EEG system comprising: a processor comprising a computer readable medium and an empirical null hypothesis engine that outputs an empirical null hypothesis, wherein the computer readable medium includes instructions executable by the processor to:
calibrate and validate a raw score processed through artifact reduction filters and neural network algorithms, wherein said calibrating and validating is based on the empirical null hypothesis, to provide a probability score of a seizure event; 
select a first epoch of an EEG recording;
establish the first epoch as a baseline epoch;
select a second epoch of the EEG recording for measurement;
determine a similarity of the second epoch to the baseline epoch using the empirical null hypothesis in an empirical examination of data for a subset of the epochs to validate the probability score of a seizure event; and
generate a Z-score expressing a difference from a baseline that is displayed in a time series on a display device to show how a derived value is varying from the baseline over time, wherein the display device is at least one of a mobile phone, a PDA, a computer, or a TV screen.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art, Ali (U.S. Patent Application No. 2008/0234973, hereinafter Ali), discloses selecting, at a processor, (Element 41, Fig. 4; “performs the above mentioned methods”, [0041]) a first section of a biological time series (selecting a signal S1 which can be an ECG/EEG, [0018]; a first ten minute sample of a first signal, [0032]) based on a plurality of digital signals generated from a source (“ECG/EEG signal database sources are publicly available and can be easily obtained.”, [0018]); 
establishing, at the processor, the first section as a baseline section (autocorrelation of signals S1 against other signals Sn - establishing S1 as a baseline to which comparisons are being made, paragraph [0018]), wherein the processor comprises a computer readable medium (Element 43, Fig. 4; “computer readable media”, [0045]) and an empirical null hypothesis engine (The part of element 41’s software that performs calculations using a null hypothesis); 
selecting, at the processor, a second section of the biological time series for measurement (selecting second signals S2- Sn, paragraph [0018]; a second ten minute sample, paragraph [0032]); and
determining, at the processor, the similarity of the second section to the baseline section using empirical null hypothesis in an empirical examination of data for a subset of the biological time series (paragraphs [0018]-[0025] outlines how null hypothesis testing is used to compare the signals S2 - Sn to signal S1). 
However, neither Ali nor any other prior art reference discloses calibrating and validating a raw score processed through filters and neural network algorithms, which is based on the empirical null hypothesis, to provide a probability score of an event for the biological time series.
.
Regarding Claim 3, the closest prior art, Ali, discloses an EEG system, the EEG system comprising: a processor (element 41, Fig. 4, [0043], [0045])  comprising a computer readable medium (Element 43, Fig. 4; “computer readable media”, [0045]) and an empirical null hypothesis engine (The part of element 41’s software that performs calculations using a null hypothesis), wherein the computer readable medium includes instructions executable by the processor ([0045]) to: 
select a first epoch of an EEG recording (from database 42 in fig. 4, [0045]-[0046]);
establish the first epoch as a baseline epoch (Step 32, [0039]; the baseline epochs being "corresponding pairs of stored versions of the monitored signals");
select a second epoch of the EEG recording (“These signals can be EEG signals…”, [0038]) for measurement ("samples of highly correlated monitored signals", [0039], which are also samples transmitted by leads 45, [0044]); and 
determine the similarity of the second epoch to the baseline epoch using empirical null hypothesis ("Hypothesis testing is employed against each of several monitored signals ... " Step 32, paragraph [0039]).
However, neither Ali nor any other prior art reference discloses wherein the computer readable medium includes instructions executable by the processor to: calibrate and validate a raw score processed through artifact reduction filters and neural network algorithms, which is based on the empirical null hypothesis, to provide a probability score of a seizure event.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the Non-Patent Literature (NPL) to Singh (“Statistical Detection of EEG Synchrony Using Empirical Bayesian Inference”), which discloses utilizing the empirical or theoretical null distribution in its method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN E. COOPER/Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791